Name: Council Regulation (EU) NoÃ 56/2012 of 23Ã January 2012 amending Regulation (EU) NoÃ 961/2010 on restrictive measures against Iran
 Type: Regulation
 Subject Matter: international affairs;  Asia and Oceania;  free movement of capital
 Date Published: nan

 24.1.2012 EN Official Journal of the European Union L 19/10 COUNCIL REGULATION (EU) No 56/2012 of 23 January 2012 amending Regulation (EU) No 961/2010 on restrictive measures against Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2012/35/CFSP of 23 January 2012 amending Decision 2010/413/CFSP concerning restrictive measures against Iran (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the Commission, Whereas: (1) On 25 October 2010, the Council adopted Regulation (EU) No 961/2010 (2) confirming the restrictive measures taken since 2007 and providing for additional restrictive measures against Iran in order to comply with UN Security Council Resolution 1929 (2010) and accompanying measures as requested by the European Council in its Declaration of 17 June 2010. (2) These restrictive measures included the freezing of the assets of certain persons and entities. (3) On 23 January 2012 the Council adopted Decision 2012/35/CFSP by which it added to the list of targeted persons or entities financial institutions, in relation to which specific derogations were provided concerning the financing of trade. (4) Some of those measures fall within the scope of the Treaty on the Functioning of the European Union and regulatory action at the level of the Union is therefore necessary in order to implement them, in particular with a view to ensuring their uniform application by economic operators in all Member States. (5) It is therefore necessary to amend Regulation (EU) No 961/2010, in order to incorporate the above-mentioned derogations. (6) In order to ensure that the measures provided for in this Regulation are effective, the latter should enter into force on the day of its publication, HAS ADOPTED THIS REGULATION: Article 1 In Regulation (EU) No 961/2010 the following Article is inserted: "Article 19a 1. The prohibitions in Article 16 shall not apply to: (a) (i) a transfer by or through Central Bank of Iran of funds or economic resources received and frozen after the date of its designation, or (ii) a transfer of funds or economic resources to or through Central Bank of Iran where the transfer is related to a payment by a person or entity not listed in Annex VII or VIII due in connection with a specific trade contract, provided that the competent authority of the relevant Member State has determined, on a case-by-case basis, that the payment will not directly or indirectly be received by any other person or entity listed in Annex VII or VIII; or (b) a transfer made by or through Central Bank of Iran of frozen funds or economic resources in order to provide financial institutions within the jurisdiction of the Member States with liquidity for the financing of trade, provided that the transfer has been authorised by the competent authority of the relevant Member State. 2. The prohibitions in Article16 shall not prevent Bank Tejarat, for a period of two months, from the date on which it was designated, from making a payment from funds or economic resources received and frozen after the date of its designation or from receiving a payment after the date of its designation, provided that: (a) such payment is due in connection with a specific trade contract; and (b) the competent authority of the relevant Member State has determined on a case-by-case basis that the payment will not directly or indirectly be received by a person or entity listed in Annex VII and Annex VIII.". Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 January 2012. For the Council The President C. ASHTON (1) See page 22 of this Official Journal. (2) OJ L 281, 27.10.2010, p. 1.